The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the amendment filed on 04/05/2022.  Claims 1-13 are allowed.  Claims 1 and 11 are independent claim.


EXAMINER’S REASONS FOR ALLOWANCE
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowances: 
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed 04/05/2022, page. 16-18), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Prior art of record Lumb (US Patent Application Publication 20150229476) teaches data shredding where shredding a file comprises making a file impractical to be retrieved. Efficient data shredding is accomplished by encryption of the segmented file database and destruction of appropriate decryption information for the file in the segmented file database that is to be shredded. The database is implemented as a data file, a hash table, a tree structure. The removal of the file reference, which includes the removal of a file encryption key, makes it impractical to retrieve the file.
The prior art of record Billstrom (US Patent No 8,667,273 B1) teaches encrypting all files. Different keys may be used for retrieval such as automatic boot keys used during the early boot process. Keys controlled and created by the installed operating system are used later during the booting process. User private keys may be used directly after successful identification of the user.
None of the prior art of record teaches the limitations “naming each of the fragments in a manner that prevents association of the fragments with one another and prevents association of the fragments with the source data”, “mapping the named fragments to one another to create a recombination mapping that allows for recombination of the fragments”, “for each of the keys, naming the key in a manner that prevents association of the key with any of the other keys and prevents association of the key with any of the fragments” in conjunction with other limitations that are recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433